Exhibit 10.1

EXECUTION VERSION

DATED: 30 September 2011

(1) CLAIRE’S EUROPEAN SERVICES LIMITED

(2) BEATRICE LAFON

 

 

CONTRACT OF EMPLOYMENT

 

 

 



--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT

This Contract of Employment is made on 30, September 2011 between:

 

(1) Claire’s European Services Limited (the “Company”) whose registered company
number is: 6540979 and whose registered office is 4 Bromford Gate, Bromford
Lane, Birmingham, B24 8DW; and

 

(2) Beatrice Lafon of Townland Farm, 80 Front Road, Woodchurch, Kent TN26 3SA
(“you”).

This Contract sets out the terms on which you are employed by the Company.

The final section of this Agreement sets out definitions and general provisions
that apply throughout this Agreement.

 

1 Start Date Conditionality and Continuous Employment

 

1.1

Your employment will begin on 3rd October 2011 (the “Commencement Date”).

 

1.2 Your period of continuous employment with the Company will begin on the
“Commencement Date”.

 

1.3 Your employment under this Agreement is conditional on the following:

 

  (1) you must have the right to work in the UK and have provided to the Company
the documentary evidence of this that we are required legally to have;

 

  (2) you must not be subject to any restrictive covenants or other contractual
obligations that you owe to a third party and which would prevent you from
working for the Company.

You warrant that the conditions at 1.3(1) and (2) are met. If any of these
conditions are not satisfied then we have the right to terminate your employment
without notice within a reasonable period of us finding that out. You confirm
that, before this Agreement comes into force, you have disclosed to us in
writing details of any previous criminal convictions which are not spent.

 

2 Job Title

 

2.1 Your job title is President, Claire’s Europe. You will report to the Chief
Executive Officer of Claire’s Stores Inc. (“CEO”) and/or such other designee as
the Company considers appropriate, provided that this is commensurate with your
role and status.

 

2.2 The Company can make reasonable changes to your job title or the capacity in
which you are employed or your duties and responsibilities. This may include you
having to perform new or additional duties and responsibilities or having you
work for other Affiliates providing that these additional duties,
responsibilities and work are commensurate with your role and status.

 

2.3 The Company currently maintains directors’ and officers’ liability insurance
and it is the Company’s current intention to maintain such cover for the full
term of your appointment

 

3 Duties

 

3.1 During your employment you must:-

 

  3.1.1 devote the whole of your time, attention and abilities to the business
of the Company;

 

  3.1.2 faithfully and diligently exercise such powers and perform such duties
and hold such offices within the Company and/or any Affiliate as may from time
to time be assigned to you;

 

1



--------------------------------------------------------------------------------

  3.1.3 comply with all reasonable and lawful directions given to you, including
undertaking additional duties from time to time providing that they are
commensurate with your role and status;

 

  3.1.4 comply with all the Company’s rules, regulations, policies and
procedures from time to time in force;

 

  3.1.5 use all reasonable endeavours to promote, protect, develop and extend
the business(es) of the Company and of the Affiliates

 

  3.1.6 You must immediately give to the Company (in writing if required) all
information, explanations and assistance that the Company may request in
connection with your employment or our business or affairs.

 

3.2 You must comply with any restrictions that the Company may impose on you or
other executives. In particular, you must not without the CEO’s prior written
consent:

 

  3.2.1 Incur any capital expenditure or liability on the Company or its
Affiliates’ behalf in excess of the authorisation limits that have been set for
you by the Company and/or its Affiliates. Authorisation limits will be notified
to you after commencement of your employment and further notified as soon as
reasonably practicable following any change to those limits; and

 

  3.2.2 Enter into on the Company or its Affiliates’ behalf any commitment,
contract or arrangement that is not in the normal course of business or outside
the normal scope of your duties or is of an unusual, onerous or long-term
nature.

 

3.3 You agree that you will hold any office of director, trusteeship or other
position of responsibility in any Affiliate or other body as the Company may
reasonably determine.

 

4 Place of Work

 

4.1 You will be based at the Company’s principal office in the UK from time to
time currently, Unit 4, Bromford Gate, Bromford Lane, Birmingham, England but
you are required to work at such other location(s), whether on a temporary or
permanent basis, as may from time to time be necessary or desirable for the
proper performance of your duties or as otherwise notified to you in writing.

 

4.2 You are required to travel, in order fully to perform your duties hereunder,
both in the UK and on a worldwide basis and you agree that this travel forms
part of your duties.

 

4.3 It is not currently anticipated that you will be required to work outside
the UK for continuous periods of more than 1 month and no further particulars
are therefore required to be given to you under s.1 Employment Rights Act 1996
at this time.

 

4.4 It is a condition of your employment that you must relocate your main,
permanent UK residence to within a reasonable daily commuting distance of the
Company’s aforesaid principal office by no later than 31 August 2012.

 

4.5 You agree that you will comply with any reasonable request from the Company
to relocate your principal place of business if the Company wishes to vary your
normal place of work. Without limitation to the provisions of clause 4.4, in
those circumstances, if you also choose to relocate your principal residence,
you will be eligible for any financial or other relocation assistance at a level
which is consistent with the assistance offered to other executives of the
Company of comparable seniority.

 

5 Hours of Work

 

5.1

The Company’s normal hours of work are 8.30 am to 5.30 pm Monday to Friday but
you are required to work such hours together with such further hours (without
additional pay) as may be necessary or desirable for you fully to discharge your
duties. You are expected to exercise

 

2



--------------------------------------------------------------------------------

  personal professional judgment in determining the number of hours you need to
work and you are overall expected to work such hours as enable you to deliver
your obligations to the satisfaction of the CEO and/or such other person as may
be notified to you in writing from time to time

 

5.2 As an autonomous decision-maker you agree that the limit on average weekly
working hours specified in Regulation 4(1) of the Working Time Regulations 1998
(the “Regulations”) does not apply to your employment hereunder. Nevertheless,
to the extent that the Regulations may govern your working hours, you agree that
if the Company needs you to do so that you will work in excess of an average 48
hour working week and that you therefore agree to opt-out of the 48 hour average
limit set out in the Regulations. If the law in future permits, you agree that
your average working hours should be measured against whatever reference period
that the Company may reasonably determine should apply.

 

6 Salary

 

6.1 Your gross basic salary is £380,000 per annum (“Base Salary”), accruing on a
daily basis. You are not entitled to any director’s fees or other payment in
addition to your Base Salary as a result of any office, trusteeship or position
of responsibility that you may hold in the Company or its Affiliates. Your Base
Salary will be reviewed by the Company not less than annually but there is no
obligation on the Company to increase it.

 

6.2 Base Salary (less any lawful deductions or withholdings including, without
limitation, deductions or withholdings on account of United Kingdom income tax
or national insurance contributions (or equivalent income tax or social security
contributions under the laws of any relevant jurisdiction)) will be paid monthly
in arrears in accordance with the Company’s normal payroll practice.

 

6.3 You are eligible to participate in the Company’s non-pensionable annual
bonus at the sole and absolute discretion of the Company in accordance with the
terms and conditions of such Claire’s bonus plan (if any) as may from time to
time be in force and notified to you in writing as applicable to you. You shall
be notified of the performance criteria and/or targets applicable for the
relevant financial year within a reasonable period of the start of such
financial year. Any such discretionary bonus shall be paid less any lawful
deductions or withholdings including, without limitation, deductions or
withholdings on account of United Kingdom income tax or National Insurance
contributions (or equivalent income tax or social security contributions under
the laws of any relevant jurisdiction). The maximum amount of such annual bonus
that may, subject to the terms and conditions from time to time of the
applicable Claire’s bonus plan (if any), be payable to you hereunder shall not
exceed 150% of your Base Salary (less applicable withholdings).

 

6.4 For the current fiscal year 2011, you will receive a guaranteed minimum
bonus of 50% of your Base Salary, pro rated for 4 months (less any lawful
deductions or withholdings including, without limitation, deductions or
withholdings on account of United Kingdom income tax or national insurance
contributions (or equivalent income tax or social security contributions under
the laws of any relevant jurisdiction)). Any bonus payable for the current
fiscal year 2011 (including any guaranteed minimum bonus) will only be payable
on the later of (a) the date when other annual bonuses are paid (or would
ordinarily have been paid) to employees under the Company’s annual bonus plan
and (b) when you have permanently relocated your residence to a reasonable daily
commuting distance of the Company’s Birmingham office; provided that, if you
elect to purchase shares of Claire’s Inc., your guaranteed minimum bonus will be
paid and applied as set forth in the collateral contract governing such
purchase.

 

3



--------------------------------------------------------------------------------

6.5 Any discretionary bonus payable under clause 6.3 shall hereafter be referred
to as “Bonus”.

 

6.6 Receipt of Bonus (including any guaranteed minimum bonus under clause 6.4)
shall be conditional on you being In Employment on the relevant payment date for
the purposes of Bonus in respect of the relevant financial year.

 

6.7 The expression “In Employment” in clause 6.6 means that you must be employed
by the Company in the role of President, Claire’s Europe on the relevant payment
date for the purposes of Bonus in respect of the relevant fiscal year and at
that date you (i) have not given the Company notice of termination of your
employment (for any reason); and (ii) have not been given notice of the
termination of your employment by the Company by reason of gross misconduct or
otherwise pursuant to clause 14.1.2. For the avoidance of doubt, you will be
regarded as ‘In Employment’ and so eligible to receive your bonus if you are
employed by the Company in the role of President, Claire’s Europe on the last
day of the fiscal year to which the bonus relates where after that date you have
been given notice of the termination of your employment by the Company but it is
not by reason of gross misconduct or otherwise pursuant to clause 14.1.2.

 

6.8 Notwithstanding clause 6.6 and 6.7, if you are long term absent from work
(including but not limited to by reason of sabbatical or other agreed long term
absence) for a period of ten months or more in the relevant fiscal year you will
not be eligible to receive a bonus. In the case of any such absence for less
than ten months of the relevant fiscal year, you will be eligible to receive a
bonus but reduced on a pro-rata basis to reflect the period of your long-term
absence.

 

6.9 If as of the relevant payroll payment date for the purpose of Bonus in
respect of the relevant fiscal year, you are reasonably suspected of any of the
grounds of summary termination described in clause 14.1.2, the Company may
withhold payment of the Bonus pending the resolution of any disciplinary
investigation and/or disciplinary proceedings provided that the period of
investigation does not exceed 8 weeks (other than in circumstances where any
delay in investigation is attributable to you). If the outcome of such
investigation/proceedings is that the Company gives you summary notice of the
termination of your employment in accordance with clause 14.1.2 then no Bonus
will be payable.

 

6.10 Receipt of Bonus in any one year will not entitle you to Bonus in any
subsequent year. Save in relation to the guaranteed minimum bonus for the
current financial year, bonus does not accrue pro rata.

 

6.11 At any time during your employment, or upon its termination, the Company
shall be entitled to (and you agree that it may) deduct from Base Salary or any
other payment due to you in respect of your employment (including but not
limited to your final salary payment and Bonus) any monies due from you to the
Company or an Affiliate. For the avoidance of doubt this includes the deduction
of any overpayment of remuneration or other payments, whether made by mistake or
through misrepresentation or for any other reason or any monies due from you to
the Company or its Affiliates.

 

7 Holidays

 

7.1 The holiday year runs from 1 January to 31 December (inclusive).

 

7.2 You are entitled to 30 days’ paid holiday in each complete holiday year of
employment by the company (“Holiday Entitlement”), accruing on a daily basis.
This will be pro-rated according to your period of employment by the Company in
such year, in the year of joining and leaving the Company and the resulting
entitlement will be rounded up to the nearest whole day.

 

7.3 You are required to exercise professional judgment with regard to the timing
of your holidays, having obtained any necessary approval from the Company in
advance.

 

7.4 You cannot carry forward Holiday Entitlement from one holiday year to the
next.

 

4



--------------------------------------------------------------------------------

7.5 Additionally, you are entitled to English bank and public holidays, with
pay.

 

7.6 On termination of employment you will be paid in respect of any Holiday
Entitlement which has then accrued in respect of your final holiday year of
employment but which has not been taken at the date of the termination of your
employment. The Company may require you to take any unused Holiday Entitlement
during your notice period. If you have taken holiday in excess of your Holiday
Entitlement at your termination date, the Company may deduct from your final
salary payment and/or any other amounts it owes to you an amount that is equal
to one two hundred and sixtieth of your net Base Salary payable under clause 6.1
multiplied by the number of excess days of holiday taken.

 

8 Other Benefits

 

8.1 Expenses

The Company will reimburse you for all reasonable expenses (including any value
added tax or equivalent chargeable on those expenses) incurred by you in the
performance of your duties under this Contract of Employment, provided that the
expenses are incurred with the approval of the Company; claimed by you in
accordance with the Company’s expenses procedure and you produce such evidence
of expenditure as the Company may reasonably require.

 

8.2 Company Car or Company Car Allowance

 

  8.2.1 Subject as hereinafter provided and provided that you hold and maintain
a current driving licence valid in the UK, you shall have the choice of either:

a) a lease hire car in the Company’s name (“Car”) of a make and model specified
by the Company to reflect your status and seniority. The Company shall bear the
cost of the road tax, insurance and maintenance of the Car, up to a maximum
annual lease hire cost (inclusive of VAT) of £15,000 per annum; or

b) a car allowance in the sum of £15,000 per annum payable with and in the same
manner as Base Salary. The car allowance shall not be treated as Base Salary and
shall not be pensionable. Using the car allowance, you shall be responsible for
the purchase or lease hire of a car of a suitable make and model given your
status in the Company and shall be responsible for road tax, insurance and
maintenance costs.

 

  8.2.2 Regardless of your choice of either option a) or b) above (which choice
shall be made only once by you and is then irrevocable), the Company shall
reimburse you for the cost of petrol for business and private mileage, subject
to its normal reimbursement procedures.

 

8.3 Pension Scheme

There is currently no Company pension scheme applicable to you and the Company
shall not make any contribution towards any personal pension scheme that you may
maintain.

 

8.4 Private Medical Insurance

 

  8.4.1 You and your life partner and dependent children shall be eligible to
participate in the Company’s private medical insurance scheme, subject to:

 

  (i) the terms of the scheme, as amended from time to time;

 

  (ii) the rules or insurance policy of the relevant insurance provider, as
amended from time to time; and

 

  (iii) your each satisfying the normal underwriting requirements of the
relevant insurance provider of the private medical insurance scheme and the
premium being at normal and reasonable market rates.

 

5



--------------------------------------------------------------------------------

  8.4.2 Full details of the Company’s private medical insurance scheme are
available from the Company.

 

  8.4.3 If the insurance provider refuses for any reason to provide private
medical insurance benefit to you or your life partner or your dependent children
or any one of them (as applicable) the Company shall not be liable to provide
you or your life partner or your dependent children or any one of them (as
applicable) with any replacement benefit of the same or similar kind or to pay
any compensation in lieu of such benefit.

 

  8.4.4 The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend any scheme (including the level of cover provided) at
any time, without compensation, on reasonable notice to you provided that this
right is equally applied to other executives in the same class as you enjoying
this benefit.

 

8.5 Life Assurance Cover

 

  8.5.1 You are eligible to participate in the Company’s life assurance scheme
(which scheme shall provide for a payment equal to 4 times Base Salary) subject
to:

 

  (i) the terms of the scheme, as amended from time to time;

 

  (ii) the rules or assurance policy of the relevant assurance provider, as
amended from time to time; and

 

  (iii) your satisfying the normal underwriting requirements of the relevant
assurance provider of the Company’s life assurance scheme and the premium being
at normal and reasonable market rates.

 

  8.5.2 Full details of the Company’s life assurance scheme are available from
the Company.

 

  8.5.3 If the assurance provider refuses for any reason to provide life
assurance scheme benefit in respect of you the Company shall not be liable to
provide you any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

 

  8.5.4 The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend any scheme (including the level of cover provided) at
any time, without compensation, on reasonable notice to you provided that this
right is equally applied to other executives in the same class as you enjoying
this benefit.

 

8.6 Permanent Health Insurance Cover

The Company agrees that it will pay to you such amount as (after deduction of
applicable tax and national insurance) is equivalent to the price payable by you
at normal market rates for a personal permanent health insurance policy (the
terms of which policy and level of cover provided are to be agreed between you
and the Company as representing normal terms for an executive of comparable
status to you) provided that you use the said payment to purchase that policy.

 

8.7 Travel Insurance

The Company agrees that it will pay to you such amount as (after deduction of
applicable tax and national insurance) is equivalent to the price payable by you
at normal market rates for a personal worldwide travel insurance policy for
business travel (the terms of which policy and level of cover provided are to be
agreed between you

 

6



--------------------------------------------------------------------------------

and the Company as representing normal terms for an executive of comparable
status to you) provided that you use the said payment to purchase that policy.
The Company may however elect to provide world-wide travel insurance to you
under its own corporate travel insurance policy in which case the provisions of
this clause shall not apply to you.

 

9 Sickness and Injury

 

9.1 If you are absent from work due to sickness or injury, you must inform the
Company as soon as possible and ordinarily no later than 8.00am on the first day
of absence.

 

9.2 If you are away from work for seven calendar days or less, you must complete
a self-certification form. For absences of more than seven calendar days you
must provide a medical certificate from your doctor. Further medical
certificates will be required for the remainder of the period of your absence.

 

9.3 The Company reserves the right, at any time, to require you to undergo a
medical examination at the Company’s expense. You agree that the medical adviser
may disclose and discuss the results of the examination with the Company and,
subject to your statutory rights, you further agree that you will provide, at
the Company’s request, a copy of any report produced by your doctor on any
medical condition, illness or injury relevant to your continued employment.

 

9.4 Without prejudice to its right to terminate your employment at any time, you
are eligible to receive discretionary company sick pay, the maximum amount of
which is set out in the non-contractual Company Sick Pay scheme applicable to
you. Details of this can be obtained from HR. Any payment of company sick pay in
these circumstances is inclusive of statutory sick pay.

 

9.5 Any payments to which you are entitled under any social security or national
insurance legislation or equivalent legislation in the relevant jurisdiction,
whether or not claimed, may be deducted from any payments to you under clause
9.4, as well as all compensation received by you from a third party in relation
to an absence from work due to sickness or injury.

 

10 Restrictions on other Activities

 

10.1 During your employment you shall not (except with the prior written consent
of the CEO and/or such other person as may be notified to you in writing from
time to time) accept any appointment to any office in relation to any body
(whether corporate or not) or be directly or indirectly employed, engaged,
concerned or interested in any other business or undertaking whatsoever, save
for the business(es) of the Company and/or any Affiliate or on behalf of such
company and save for (i) holding a non-executive directorship in the two
corporations disclosed to the Company that you currently own that are not
active, and which will remain not active during your employment and (ii) the
External Interests defined in clause 10.3 below which have previously been
approved in writing by the CEO.

 

10.2 Clause 10.1 shall not prohibit the holding (directly or through nominees),
for bona fide investment purposes only, of investments in any public company
listed on any Recognised Investment Exchange, provided that not more than
1 per cent of the issued shares or other securities of any class of any one
company shall be so held (“a Permitted Investment”). Clause 10.1 shall further
not prohibit the holding (directly or through nominees), for bona fide
investment purposes only, of investments in any privately-owned company if the
CEO has consented in writing to the investment in question after you have fully
disclosed to the CEO in writing the circumstances, amount and purpose of the
investment.

 

10.3

For the avoidance of doubt, clause 10.1 applies to non-executive directorships,
offices, appointments, expert consultancies, and other comparable external
interests (‘External Interests’). You may not hold External Interests without
the CEO’s prior written consent. This consent may be refused absolutely or
granted on such conditions as the CEO considers to be reasonable at any time.
Those conditions may be varied subsequently or any consent

 

7



--------------------------------------------------------------------------------

  withdrawn in the CEO’s absolute discretion. For your guidance but without
limitation to the CEO’s discretion, (a) no consent will be granted for External
Interests in the first six to twelve months following the commencement of your
employment, the precise duration depending upon the performance of the European
Division and (b) any consent which is later granted will be subject to a
condition about the amount of time which the External Interest may occupy,
ordinarily an aggregate maximum of 4 to 6 days of your time per annum
(regardless of the number of individual External Interests involved).

 

10.4 At all times you are required to comply with relevant Company policies and
mandatory laws and/or regulations concerning the holding of and dealing with
securities. If, with the prior written consent of the CEO and/or such other
person as may be notified to you in writing from time to time, you accept any
other appointment, you must keep them accurately informed of the amount of time
you spend working under that appointment. Consent to such appointment may be
withdrawn on 1 month’s notice if the CEO and/or such other person as may be
notified to you in writing from time to time (in their reasonable discretion)
considers such appointment(s) has or may affect your performance of duties under
this Contract of Employment.

 

10.5 At all times during your employment (including any period of suspension or
while on garden leave) you are subject to a duty of goodwill, trust and
confidence, exclusive service and good faith towards us. These duties in
particular require that you must not:

10.5.1 compete with the Company and/or its Affiliates;

10.5.2 make preparations (during hours when you are required to work) to compete
with the Company and/or its Affiliates after your employment has terminated;

10.5.3 solicit business from customers or potential customers of the Company
and/or its Affiliates (except on behalf of the Company and/or its Affiliates);

10.5.4 encourage employees to leave employment with the Company and/or its
Affiliates against the Company and/or its Affiliates wishes;

10.5.5 copy information relating to the Company and/or its Affiliates for a
purpose other than for the benefit of the Company and/or its Affiliates.

 

10.6 As a senior executive, you must notify the Company immediately if you
become aware of or suspect any wrongdoing on your part or the part of the
Company’s and/or its Affiliates’ staff or contractors or any acts or omissions
of third parties which might reasonably be expected to be harmful to the Company
and/or its Affiliates.

 

10.7 You are not entitled to receive any discount, rebate or commission from any
third party in respect of business carried out by the Group (whether carried out
by you or not) and you must immediately disclose to and account to us for any
such benefit if you do receive it.

 

10.8 You must comply with our the Company’s and its Affiliates’ Code of Business
Conduct, the Company’s UK anti-bribery policy and its gift policy at all times,
copies of which can be obtained from HR.

 

10.9 You confirm that you have informed the Company (and will continue to keep
the Company informed) of any conflict that may exist between your (or your
immediate family’s) interests and those of the Company and/or its Affiliates.

 

10.10 You must comply with any relevant rules, regulations or procedures
applicable to the Company and/or its Affiliates if the Company and/or any of its
Affiliates becomes listed on a Recognised Investment Exchange.

 

8



--------------------------------------------------------------------------------

11 Confidential Information

 

11.1 You agree that you will not use, divulge or disclose to any person, firm,
company or organisation whatsoever or whomsoever (except as required by law or
to carry out your employment duties) any trade secrets or other Confidential
Information as defined in this Agreement. Disclosure includes publication of
Confidential Information to any third party verbally, in writing or by
electronic means including social networking sites (such as Face Book, Twitter,
My Space, LinkedIn), the internet (such as blogs or personal websites), by text
or by email.

 

11.2 This restriction applies during the course of your employment and will
continue to apply after your employment ends without limit in time but will not
apply to information which becomes public (except where that results from
unauthorised disclosure by you or on your behalf). This obligation of
confidentiality is without prejudice to any common law or equitable duty of
confidentiality which you may owe to the Company and/or its Affiliates
(including any duty of confidentiality which you may owe under US federal or
state law).

 

11.3 For the purpose of this contract,

 

  11.3.1 “Confidential Information” shall mean any and all material,
information, data, ideas, inventions, formulae, patterns, compilations,
programs, devices, methods, techniques, processes, know how, plans (marketing,
business, strategic, technical or otherwise), arrangements, pricing and other
data of or relating to any of the Company and/or an Affiliate and/or to
customers and/or vendors and/or suppliers of any of them and/or to the
business(es) of any of the foregoing that is confidential, proprietary or trade
secret (A) by its nature, or (B) based on how it is treated or designated by the
Company and/or Affiliate, or (C) because the disclosure of the same would have a
material adverse effect on the businesses or planned businesses of the Company
and/or an Affiliate and/or (D) as a matter of law.

 

  11.3.2 Confidential Information for the purposes of this Agreement shall
include, without limitation, all of the following information (including without
limitation, compilations or collections of information or data) relating to any
of the Company and/or an Affiliate and/or to the customers, vendors and/or
suppliers of any of them and/or to the business(es) of any of the foregoing
including (a) the identity of the Company’s and/or an Affiliate’s suppliers and
the terms of trading agreed with them, including prices, payment terms and
discounts negotiated; (b) the Company’s and/or an Affiliate’s plans for new
business initiatives and expansion including details of potential new store
locations and rental terms and plans in relation to e-commerce; (c) the personal
addresses and contact details of the Company’s and/or an Affiliate’s staff
together with their salaries and remuneration packages and details of the
Company’s and/or an Affiliate’s assessment of their skills and abilities;
(d) the Company’s and/or an Affiliate’s

 

  11.3.3 projections of fashion trends and details of future merchandise to be
stocked; (e) the Company’s and/or an Affiliate’s financial information, results
and forecasts (save to the extent these are included in published audited
accounts); and (f) the Company’s and/or an Affiliate’s investors, shareholders
and stakeholders and the Company’s and/or an Affiliate’s plans for any
flotation, listing, sale, acquisition, merger, financing, borrowing or
comparable activity.

 

11.4 You must not at any time make any untrue or misleading statement about the
Company or its Affiliates, including its and their officers and employees.

 

12 Protected Disclosures

Nothing in clause 11 is intended to exclude, restrict or limit in any way any
right you may have to make a protected disclosure under the Public Interest
Disclosure Act 1998. The Company has a procedure which you should use in the
event of wishing to make a protected disclosure.

 

9



--------------------------------------------------------------------------------

13 Intellectual Property

 

13.1 The parties foresee that you may make inventions or create other
intellectual property in the course of your duties and you agree that in this
respect you have a special responsibility to further the interests of the
Company and all Affiliates.

 

13.2 Any discovery, development, invention, or improvement, design, process,
formula, method, data base, information, computer program, copyright work, semi
conductor or other topography, trade mark or trade name or get-up made, created,
devised, developed or discovered by you (whether by yourself or with others)
during the continuance of your employment (whether capable of being patented or
registered or not and whether or not made or discovered in the course of your
employment) connected with or in anyway affecting or relating to the business of
the Company or any Affiliate or capable of being used or adapted for use therein
or in connection therewith (“Works”) shall forthwith be disclosed to the Company
and shall (subject to sections 39 to 43 of the Patents Act 1977) belong to and
be the absolute property of the Company or such Affiliate as the Company may
direct.

 

13.3 If and whenever required so to do by the Company, you shall at the expense
of the Company or such Affiliate as the Company may direct:

 

  13.3.1 apply or join with the Company or such Affiliate in applying for
letters patent, registered design, design right, trade mark or other protection
or registration in the United Kingdom and/or in any other part of the world for
any Works as the Company shall direct; and

 

  13.3.2 execute all instruments and do all things necessary for vesting such
Works and/or patents, registered designs, design rights, trade marks or other
protection or registration, when obtained, and all right, title and interest to
and in the same absolutely and as sole beneficial owner in the Company or such
Affiliate or in such other person as the Company may specify; and

 

  13.3.3 sign and execute all such documents and do all such acts as the Company
may reasonably require in connection with any proceedings in respect of such
applications and any publication or application for revocation of such patents,
registered designs, design rights, trade marks or other protection.

 

13.4 You hereby irrevocably and unconditionally waive all rights under Chapter
IV of the Copyright, Designs and Patents Act 1988 and any other moral rights
which you may have in the Works or in connection with the authorship of any
existing or future copyright Work, in whatever part of the world such rights may
be enforceable, including, without limitation:

 

  13.4.1 the right conferred by section 77 of that Act to be identified as the
author of any Work; and

 

  13.4.2 the right conferred by section 80 of that Act not to have any Work
subjected to derogatory treatment.

 

13.5 Nothing in this clause 13 shall be construed as restricting your rights or
those of the Company and/or its Affiliates under sections 39 to 43 of the
Patents Act 1977.

 

14 Termination of Employment

 

14.1 Your employment shall be subject to termination:

 

  14.1.1 at any time by either party giving to the other 12 months’ written
notice; or

 

  14.1.2 by the Company giving to you summary notice and terminating your
employment with immediate effect and without any payment, if you:

 

10



--------------------------------------------------------------------------------

  (i) commit any serious breach of any of your obligations under this contract
or refuse or neglect, following a warning in writing, to comply with any
reasonable and lawful direction of the Company; or

 

  (ii) act in a manner which in the reasonable opinion of the Company brings or
is likely to bring yourself or the Company or an Affiliate or any of its or
their officers or employees into disrepute; or

 

  (iii) become bankrupt or make any arrangement with or for the benefit of your
creditors or are unable to pay your debts as and when they fall due; or

 

  (iv) are guilty of gross misconduct or gross negligence or breach any of the
Company’s or an Affiliate’s disciplinary or house rules in respect of which the
penalty for breach is or may be summary dismissal; or

 

  (v) are prohibited by law from being a director; or

 

  (vi) are guilty of any material breach of any code of conduct, rule or
regulation of the Company which have previously been drawn to your attention or
fail or cease to be registered (where such registration is, in the opinion of
the Company, required for the performance of your duties) by any regulatory body
in the United Kingdom or elsewhere; or

 

  (vii) commit or are convicted of a criminal offence other than an offence
which does not in the opinion of the Company affect your position under this
Agreement. For the avoidance of doubt, commission or conviction of a road
traffic offence which is not capable of being punishable by imprisonment shall
not be treated as affecting your position under this Agreement; or

 

  (viii) cease to be eligible to work in the United Kingdom under Section 8 of
the Immigration, Asylum and Nationality Act 2006; or

 

  (ix) you commit an offence under any statutory enactment or regulation
relating to insider dealing (whether that enactment was passed in the UK or
USA); or

 

  (x) you are guilty of a deliberate act of discrimination, harassment or
victimisation on grounds of age, disability, gender reassignment, marriage or
civil partnership, race, religion or belief, sex or sexual orientation.

Any delay by the Company in exercising such right of summary termination shall
not constitute a waiver thereof.

 

14.2 The Company reserves the right to suspend you from employment on Base
Salary and benefits for whatever period the Company considers while
investigating any misconduct or poor performance or in any circumstances where
the termination of your employment is being contemplated provided that the
period of suspension shall not exceed 8 weeks unless the delay in investigation
is attributable to you.

 

14.3 This clause applies if you are suspended under clause 14.2 in circumstances
where it is alleged that you have carried out gross misconduct involving serious
theft, fraud or dishonesty occasioning material loss to the Company and/or its
Affiliates, You will continue to be paid your Base Salary and benefits during
that period of suspension but this payment will be treated as an advance of your
remuneration which may be repayable in the circumstances following. If as a
result of disciplinary proceedings, the allegations against you are found to be
substantiated and you are summarily and lawfully dismissed, the advance of
remuneration which was paid to you during the period of suspension shall
immediately be repayable (up to a maximum of 8 weeks’ remuneration) on demand by
the Company. Without prejudice to any other rights which the Company may have,
the Company shall further be entitled to set-off and/or deduct that advance from
any monies otherwise due and payable to you by the Company.

 

11



--------------------------------------------------------------------------------

14.4 Nothing in this Agreement shall prevent us from terminating your employment
on grounds of ill-health even though the termination of your employment may
affect your entitlement to any life assurance.

 

14.5 You will immediately on termination of your employment or at any other time
on request of the Company, resign immediately without claim for compensation as
a director of the Company or any Affiliate or from any trusteeship, office or
appointment held by you on behalf of the Company or any of its Affiliates.

 

14.6 Nothing in this Agreement shall give rise to any right to compensation for
loss of any rights or benefits under any share option, long-term incentive plan
or equivalent scheme (including without limitation stock options and/or any
diminution in value or losses arising out of loss of options) in which you may
be eligible to participate save as otherwise provided in the relevant scheme
rules. Any such rules do not form part of this Agreement.

 

15 Garden Leave

 

15.1 At any time during the whole or any part of a notice period and whether
given by you or the Company, the Company may require you to serve a period of
garden leave (“Garden Leave Period”). During any such period you shall remain an
employee of the Company and bound by the terms of this Contract (save in respect
of the obligation to work, unless otherwise determined by the Company), and the
Company may require you to comply with all or any of the following:

 

  15.1.1 not to enter or attend any premises of the Company or an Affiliate;

 

  15.1.2 not to contact or have any communication with directors, employees,
customers, suppliers, agents or representatives of the Company;

 

  15.1.3 not to carry out all or some of your duties under this Contract of
Employment, or be employed or engaged in the conduct of any activity for the
Company, an Affiliate or any third party of a business nature;

 

  15.1.4 to carry out alternative duties, to work from home and/or carry out
exceptional duties or special projects outside the normal scope of your duties
and responsibilities provided that these duties or projects are commensurate
with your role and status;

 

  15.1.5 (except during any periods taken as holiday in the usual way), ensure
that the Company knows how you can be contacted during each working day;

 

  15.1.6 to resign immediately from any offices or trusteeships which you may
hold with the Company or the Group;

 

  15.1.7 to return to us all documents, mobile phones, BlackBerry, laptop,
computers, computer disks and other property (including summaries, extracts or
copies) belonging to the Group or to its or their customers or suppliers (and to
provide any passwords necessary to access these);

 

  15.1.8 to take all or part of any outstanding holiday during your garden
leave.

 

15.2 During Garden Leave Period the Company shall be under no obligation to
provide any work to, or vest any powers in you and you shall have no right to
perform any services for the Company or any Affiliate.

 

15.3 Save as otherwise stated in this Contract of Employment, you will be
entitled to receive your Base Salary and all contractual benefits during Garden
Leave Period. Any eligibility to receive bonus during the Garden Leave Period
will be as set out in clause 6.7. All duties of your employment (express and
implied) will continue (save for the obligation to work, unless otherwise
required by the Company), including your obligations of confidentiality, and
your fiduciary duties and duties of fidelity, good faith and exclusive service.

 

12



--------------------------------------------------------------------------------

16 Restrictions after Termination of Employment

 

16.1 In this clause 16:

“Competing Business” means any business that owns or operates a speciality
retail chain that derives 15% or more of its revenue for the preceding 12 months
from the sale of costume jewellery and fashion accessories targeted at girls and
women in the Company’s or any Affiliate’s target market. For the purposes of
this definition only, accessories shall not be deemed to include footwear
because of the low penetration of footwear in the European business; and

“Relevant Date” means the date on which your employment with the Company
terminates or, if earlier, the date on which you commence a Garden Leave Period;
and

“Restricted Period” means the period of one year commencing on the Relevant
Date.

“Restricted Area” means (i) England, (ii) Scotland, (iii) Wales, (iv) Northern
Ireland, (v) Eire, (vi) France, (vii) Spain, (viii) Germany, (ix) Austria,
(x) Belgium, (xi) Netherlands, (xii) Portugal, (xiii) Czech Republic,
(xiv) Poland, (xv) Hungary, (xvi) Luxembourg, (xvii) Switzerland or
(xviii) Russia (xix) Canada (xx) USA and (xxi) any other country in the world
where on the Relevant Date the Company and/or an Affiliate conducts business
and/or you were materially engaged on behalf the Company and/or an Affiliate
pursuant to your obligations under this Agreement.

 

16.2 To protect the Company’s and its Affiliate(s)’ legitimate business
interests, you agree that you will be bound by each of the following covenants
that you will not directly or indirectly and whether on your own account or on
account of any other person:

 

  16.2.1 during the Restricted Period and within the Restricted Area, be
employed or engaged in or provide advice or services to a company or business
where such employment, engagement, advice and/or services would require you to
perform activities the same or substantially similar to the activities you
carried out to a material extent for the Company or any Affiliate during the 12
months prior to the Relevant Date and the company or business is (or once
operational will be) or intends to be a Competing Business at the Relevant Date;

 

  16.2.2 during the Restricted Period and within the Restricted Area, be a
director or shadow director of or investor in any company engaged in, or
otherwise be concerned or interested in, any business which is (or which once
operational will be) or intends to be a Competing Business at the Relevant Date,
save that you may hold a Permitted Investment in such a business provided
however, that in the case of investments otherwise permitted under this
Agreement, you shall not be permitted, directly or indirectly, to participate
in, or attempt to influence, the management, direction or policies of (other
than through the exercise of any voting rights held by you in connection with
such investment), or lend your name in connection with any such investment;

 

  16.2.3 during the Restricted Period for a Competing Business and within the
Restricted Area you will not canvass or solicit in competition with the Company
or any Affiliate the custom or business of any person who at any time during the
12 months prior to the Relevant Date was a vendor or supplier of, or in the
habit of dealing with, the Company or (as the case may be) any Affiliate and in
respect of whom or which you had access to Confidential Information or with
whose custom or business you or employees reporting directly to you were
concerned to a material extent at any time during such 12 month period;

 

  16.2.4

during the Restricted Period for a Competing Business and within the Restricted
Area you will not deal with or otherwise accept in competition with the Company
or any Affiliate the custom or business of any person who at any time during the
12 months prior to the Relevant Date was a vendor or supplier of, or in the
habit of

 

13



--------------------------------------------------------------------------------

  dealing with the Company or (as the case may be) any of its Affiliates and in
respect of whom or which you had access to Confidential Information or with
whose custom or business you or employees reporting directly to you were
materially concerned at any time during such 12 month period;

 

  16.2.5 during the Restricted Period for a Competing Business and within the
Restricted Area you will not (either on your own behalf or for or with any other
person whomsoever or whatsoever, whether directly or indirectly) canvass or
solicit in competition with the Company or any Affiliate the custom or business
of any person who was negotiating with the Company or any Affiliate for the
supply of goods or services (whether as a potential vendor, supplier, agent,
distributor or licensee or other business contact of the Company or (as the case
may be) any of its Affiliates) during the 12 months prior to the Relevant Date
or who or which was a vendor, supplier, agent, distributor licensee or other
business contact of the Company or (as the case may be) any of its Affiliates
and to whom or which you had made a presentation or a pitch for business on
behalf of the Company or (as the case may be) any of its Affiliates and in
either case in respect of whom or which you had access to Confidential
Information or with whose custom or business you or employees reporting directly
to you were materially concerned at any time during such 12 month period;

 

  16.2.6 during the Restricted Period for a Competing Business and within the
Restricted Area you will not (either on your own behalf or for or with any other
person whomsoever or whatsoever, whether directly or indirectly) deal with or
otherwise accept in competition with the Company or any Affiliate the custom of
any person or entity who was negotiating with the Company or any Affiliate for
the supply of goods or services (and whether as a potential vendor, supplier,
agent, distributor, licensee or other business contact of the Company or (as the
case may be) any of its Affiliates) during the 12 months prior to the Relevant
Date or who or which was a potential vendor, supplier, agent, distributor,
licensee or other business contact of the Company or (as the case may be) any of
its Affiliates and to whom or which you had made a presentation or a pitch for
business on behalf of the Company or any Affiliate and in either case, in
respect of whom or which you had access to Confidential Information or with
whose potential custom or business you or employees reporting directly to you
were materially concerned at any time during such 12 month period; and

 

  16.2.7 during the Restricted Period for a Competing Business and within the
Restricted Area you will not (either on your own behalf or for or with any other
person whomsoever or whatsoever, whether directly or indirectly) entice or try
to entice away from the Company or any Affiliate any person who was an employee,
director, officer, agent, consultant or associate of the Company or any
Affiliate at the Relevant Date and who had been an employee, director, officer,
agent, consultant or associate at any time during the 12 months prior to the
Relevant Date and with whom you had worked closely at any time during that
period or who possesses Confidential Information.

 

16.3 For the purposes of the restrictions contained in this clause 16, acts done
outside the Restricted Area for the purposes of a business carried on or
otherwise conducted or once operational intended to be carried on or otherwise
conducted within the Restricted Area are regarded as having been done within the
Restricted Area.

 

16.4 The duration of the restrictive covenants in clause 16 shall be reduced by
an equal amount to the time which you may be placed on garden leave by us under
clause 15.1.3 where you are required to carry out no duties.

 

14



--------------------------------------------------------------------------------

16.5 The restrictions in this clause 16 (on which you acknowledge you have had
the opportunity to take independent legal advice) are separate and severable
restrictions and are considered by the parties to be reasonable in all the
circumstances. If any covenant is found to be invalid this will not affect the
validity or enforceability of any of the other covenants.

 

16.6 Following the Relevant Date, you will not represent yourself as being in
any way connected with the businesses of the Company or of any Affiliate other
than as a former employee or director (if applicable). In particular, but
without limitation, you agree that you will not at any time during the course of
your employment or after the Relevant Date engage in any trade or business or be
associated with any person, firm or company engaged in any trade or business
using the name(s) “Claire’s Accessories”, “Claire’s”, “Icing” or incorporating
any or all of those words.

 

16.7 Any benefit given or deemed to be given by you to the Company or to any
Affiliate under the terms of clause 16 is received and held on trust by the
Company for the relevant entity. You will enter into appropriate restrictive
covenants directly with any Affiliate of the Company if asked to do so by the
Company.

 

16.8 If you receive an offer of employment or engagement during your employment
with the Company, or prior to the expiry of the last of the covenants in this
clause 16, you shall give the person (whether individual or corporate) making
the offer, a copy of this clause 16 and of clauses 11 and 13 and inform the
Company of the role and of the identity of the offeror as soon as possible after
accepting the offer. If you fail to do so, the Company reserves the right to
treat the matter as gross misconduct and shall itself provide details to the
offeror.

 

17 Miscellaneous

 

17.1 For all purposes in this Contract of Employment, “Affiliate” shall mean any
entity controlling the Company, controlled by the Company or any entity under
common control with the Company.

 

17.2 You shall at all times observe and comply with any policy and/or protocol
of the Company governing communication with any press and you shall always
consult with the CEO and/or General Counsel of Claire’s Stores Inc, prior to
making, communicating or publishing any statement, announcement or other
communication to any print, broadcast and/or online media entity whatsoever or
whomsoever.

 

18 Obligations on Termination and otherwise

 

18.1 When your employment ends howsoever, or at any other time during your
employment if you are requested to do so, you must:

 

  18.1.1 on demand return to the Company (i) all property belonging or relating
to the Company or any Affiliate or to the business(es) of any of them in good
condition including but not limited to your security pass, mobile telephone,
blackberry, computer, laptop and any other mobile communication device and
(ii) all Confidential Information and copies thereof (in whatsoever format or
medium), documents and copies of documents and all other material held in
whatever medium prepared or received or accessed by you during your employment
including but not limited all documents, copies and other material that relate
to the Company or to any Affiliate or to any of their respective businesses or
affairs, or to any actual or potential customers, vendors, suppliers or
licensors of the Company or any Affiliate. For the avoidance of all doubt no
employee is permitted to wipe clean a Company-provided computer or laptop nor to
delete data or text messages from a mobile telephone or BlackBerry prior to its
return to the Company (except where that data or those text messages would
ordinarily be deleted in the normal course of your usage of that telephone,
BlackBerry, Company-provided computer or laptop);

 

15



--------------------------------------------------------------------------------

  18.1.2 immediately resign, without any claim for compensation, from any
directorships or other offices in the Company or any Affiliate and from any
position which you hold as a trustee by reason of your employment hereunder;

 

  18.1.3 transfer (without payment) to the Company or as it may direct all
shares or other securities held by you in the Company or any Affiliate as a
nominee or trustee for the Company or Affiliate, and deliver to the Company the
related certificates;

 

  18.1.4 if so required by the Company’s IT department, irretrievably delete any
information relating to the business of the Company or an Affiliate stored in
any media including but not limited to any magnetic or optical disk or memory
and all matter derived from such sources which is in your possession or under
your control outside the Company’s premises; and

 

  18.1.5 provide a signed statement that you have complied fully with your
obligations under this clause 18.

 

19 Disciplinary Policy and Grievance Policy

You must comply with the Company’s disciplinary rules. These policies do not
form part of your contract of employment. The Company’s Disciplinary and
Grievance Policies (as may be amended from time to time) are available from HR
on commencement of your employment.

 

20 Data Protection Act 1998

 

20.1 For the purposes of the Data Protection Act 1998 (the “Act”) you give your
consent to the holding, processing, disclosure and transfer outside the EEA of
your personal data (including sensitive personal data within the meaning of the
Act) for all purposes relating to the performance of this Contract of Employment
including, but not limited to:

 

  20.1.1 administering and maintaining personnel records;

 

  20.1.2 paying and reviewing salary and other remuneration and benefits;

 

  20.1.3 providing and administering benefits (including if relevant, pension,
life assurance, permanent health insurance and medical insurance);

 

  20.1.4 undertaking performance appraisals and reviews;

 

  20.1.5 maintaining sickness and other absence records;

 

  20.1.6 taking decisions as to your fitness for work;

 

  20.1.7 providing references and information to future employers, and if
necessary, governmental and quasi-governmental bodies for social security and
other purposes, Her Majesty’s Revenue & Customs and the Contributions Agency;

 

  20.1.8 equal opportunities monitoring;

 

  20.1.9 transferring information concerning you to a country or territory
outside the European Economic Area;

 

  20.1.10 monitoring registrations you have with any regulatory bodies to ensure
compliance, training, examination and other requirements are met; and

 

  20.1.11 administration of disciplinary and grievance procedures.

 

21 Contracts (Rights of Third Parties) Act 1999

A person who is not a party to this Contract of Employment has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Contract of Employment save that each and every Affiliate of the Company may
enforce any of the provisions of this Agreement which confer rights or benefits
upon that Affiliate. This does not affect any right or remedy of a third party
which exists and is available under any separate rules or provisions.

 

16



--------------------------------------------------------------------------------

22 Collective Agreements

There are no collective agreements with trade unions that directly affect your
terms and conditions of employment.

 

23 Statutory Particulars

This Contract of Employment together with the Company’s non contractual
Disciplinary and Grievance Policies (as amended from time to time) and the
Company’s disciplinary and other Rules (also as amended from time to time)
contain the written particulars of employment which you are entitled to receive
under the Employment Rights Act 1996.

 

24 Whole Agreement

This Contract of Employment and any other collateral contract supersedes any and
all previous arrangements or understandings or offers whether oral or in
writing, between the Company and you, and all representations (of whatsoever
nature) on behalf of the Company and/or an Affiliate in relation to your
employment by the Company. Save as aforesaid this Contract of Employment
contains the whole agreement between the Company and you relating to your
employment as at the date of this Agreement (except for those terms implied by
law which cannot be excluded by the agreement of the parties). Variation to this
Contract of Employment shall not be valid unless in writing and signed by both
parties.

 

25 Governing Law

This Contract of Employment will be governed by and construed in accordance with
the law of England and Wales. The Company and you hereby submit to the
jurisdiction of the English Courts in relation to any dispute arising in
connection with this Contract of Employment.

 

26 General Provisions

 

26.1 Any reference to a statutory provision includes all re-enactments and
modifications of that provision and any regulations made under it or them.

 

26.2 The headings in this Agreement are for convenience only. They do not form
part of this Agreement and do not affect its interpretation.

 

26.3 Any reference in this Agreement to you, if appropriate, includes your
personal representatives.

 

26.4 Any reference in this Agreement to the Company includes any Affiliate if
the context requires or if we so decide.

 

26.5 Any provision in this Agreement which confers any rights or powers means
those rights or powers as exercised by the Company from time to time.

 

26.6 The Company has the right to review, revise, amend or replace the contents
of this contract or the company handbook, and introduce new policies and
procedures from time to time reflecting the changing needs of the business.
Details of any changes made will be published by HR from time to time, whether
on the company network, notice boards, by individual letters or otherwise. You
must make sure that you keep yourself aware of any changes.

 

26.7 Any reference to any rule, regulation, policy, procedure or scheme means
the rule, regulation, policy, procedure or scheme that is in force and as
amended from time to time.

 

26.8

Subject to clause 8.4 and 8.5, any rule, regulation, policy, procedure or scheme
referred to in this Agreement may be varied (in whole or part) or cancelled or
terminated by the Company at any time if the Company has reasonable and proper
cause for this. Although the Company

 

17



--------------------------------------------------------------------------------

  will normally consult with you to try to reach your agreement first to the
variation, cancellation or termination of any such rule, regulation, policy,
procedure or scheme, the Company is not obliged to give any prior warning before
making that variation, cancellation or termination nor is the Company under any
obligation to compensate you for that variation, cancellation or termination,
even if you are disadvantaged (financially or otherwise) as a result provided
that the Company shall notify you of such variation, cancellation or termination
within a reasonable period of it taking effect and the variation, cancellation
or termination shall only be effective once it has been notified to you. The
Company cannot commit itself to substituting a replacement rule, regulation,
policy, procedure or scheme but, if the Company does provide a substitute, it
may be on whatever terms it considers reasonably appropriate.

 

26.9 If any scheme provider (not limited to an insurance company) or other third
party refuses for any reason to provide any benefit which is set out in this
Agreement to you or if applicable to your spouse, civil partner, partner or
children then the Company is not liable to provide any replacement benefit or
compensation in lieu of that benefit. The Company may in its absolute discretion
challenge any refusal by any scheme provider or other third party to provide
benefits but, if the Company does, it is on condition that:

 

  26.9.1 You take all proper measures to appeal against the refusal in
accordance with any applicable scheme and meet all costs associated with that
appeal;

 

  26.9.2 You co-operate fully with the Company and disclose all relevant
personal information;

 

  26.9.3 If required, you attend a medical examination with one or medical
practitioners selected and instructed by the Company; and

 

  26.9.4 You indemnify the Company fully against all costs, expenses and claims
incurred by the Company in connection with challenging that refusal.

 

26.10 Any provision of this Agreement which says that you must not do something
means that you must not do it yourself or in any other way. You must not do it
through others acting on your behalf or on your instructions or with your
encouragement.

 

26.11 You appoint the Company to be your attorney (in your name and on your
behalf) to execute any instrument or do any thing necessary for the purpose of
giving to the Company, its Affiliate or its or their nominee, the full benefit
of the provisions of clauses 11, 13 and 14.5 of this Agreement. You acknowledge
in favour of any third party that a certificate in writing, which is signed by
the CEO or his nominee, that any instrument or act falls within the authority
conferred shall be conclusive evidence that such is the case.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

Signature Page to Contract of Employment

 

Signed by Beatrice Lafon

/s/ Beatrice Lafon

Signed for and on behalf of Claire’s European Services Limited

 

/s/ Eugene S. Kahn

 

19